916 N.E.2d 906 (2009)
In the Matter of Patrick G. BOULAC, Respondent.
No. 71S00-0701-DI-45.
Supreme Court of Indiana.
November 24, 2009.

PUBLISHED ORDER REVOKING PROBATION AND IMPOSING SUSPENSION
On December 7, 2007, this Court entered an order approving a conditional agreement under which Respondent was suspended from the practice of law for a period of six months, all stayed subject to completion of at least two years of probation with monitoring by the Judges and Lawyers Assistance Program. The agreement provides that if probation is revoked, Respondent may be required to serve actively his suspension without automatic reinstatement.
On October 21, 2009, the Commission filed a verified motion to revoke Respondent's probation, pursuant to Admission and Discipline Rule 23(17.2), asserting Respondent violated the conditions of probation. Respondent filed no response to the Commission's motion.
Being duly advised, the Court GRANTS the motion, revokes Respondent's probation, and reinstates Respondent's suspension from the practice of law in this state. Respondent shall be suspended for a period of not less than six months, without automatic reinstatement to the practice of law, beginning January 5, 2010. Respondent shall not undertake any new legal matters between service of this order and the effective date of the suspension, and Respondent shall fulfill all the duties of a suspended attorney under Admission and Discipline Rule 23(26). At the conclusion of the minimum period of suspension, Respondent may petition this Court for reinstatement to the practice of law in this state, provided Respondent pays the costs of this proceeding, fulfills the duties of a suspended attorney, and satisfies the requirements for reinstatement of Admission and Discipline Rule 23(4). The costs of this proceeding are assessed against Respondent.
All Justices concur.